Citation Nr: 9904564	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-13 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a head 
disorder, to include a mental disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1972.  


FINDINGS OF FACT

1.  The veteran was injured in an automobile accident during 
his military service, sustaining an injury to his right index 
finger; any head injury he may have sustained as a result of 
this accident was acute and transitory and resolved without 
any residual disability.

2.  The evidence of record does not demonstrate an 
etiological relationship between any post service mental 
disorder and any incident of service.


CONCLUSION OF LAW

Residuals of a head injury, to include a mental disorder, 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Factual Background

Service medical records show that when the veteran was 
examined for service in October 1971, he reported a history 
of head injury and dizziness or fainting spells.  In February 
1972, it was reported that the veteran presented complaints 
of dizziness and passing out; it was also noted that there 
was no history of injury or trauma and that he had not been 
taking any medication.  In May 1972 the veteran was admitted 
to an Army hospital in Germany with a chief complaint of 
"bed wetting."  It was reported that he had had nightly 
enuresis all of his life and that he was admitted for 
administrative transfer to the United States.  Physical 
examination of his head and neck revealed no abnormalities.  
During his hospitalization, he had nightly enuresis.

In July 1972, the veteran was admitted to an Army hospital at 
Tacoma, Washington, on referral from the Army hospital in 
Germany for evaluation of enuresis and urinary incontinence.  
Past medical history was reported, but did not include any 
mention of head trauma.  It was noted that he had been in an 
automobile accident approximately 3 months prior to his 
transfer to this hospital and had since had increasing 
problems with his urgency and frequency.  He had also 
sustained an injury to the metacarpophalangeal joint of the 
right index finger in the automobile accident 3 months prior 
to this admission, sustaining some loss of motion and chronic 
pain in the finger.  Other problems included a Bennett's 
fracture of the right thumb which was a condition existing 
prior to service.  Examination revealed that pupils were 
equal, round, and reactive to light and accommodation.  The 
conjunctiva and sclera were clear.  Repeated neurologic 
examinations while the veteran was hospitalized revealed no 
evidence of any neurologic abnormality.  The veteran was seen 
in consultation by the Orthopedic Service whose impression 
were (1) status post fracture of the right base of the first 
metacarpal with no residual disability and (2) status post 
laceration of the second metacarpophalangeal joint with no 
residual disability.  The following impressions were given:  
(1)  Functional urinary incontinence and enuresis; (2) Status 
post fracture of the right base of the first metacarpal with 
no residual disability, condition existed prior to service; 
and (3) Status post laceration of the right second 
metacarpophalangeal joint with no intra-articular injury.  It 
was determined that the veteran was unable to serve in a 
functional capacity due to his urinary incontinence and that 
he be separated from service.  On a Report of Medical 
History, the veteran indicated that he had frequent or severe 
headache, frequent trouble sleeping, depression or excessive 
worry, loss of memory or amnesia, bed wetting, and nervous 
trouble.  He also indicated that he had had a head injury.  

A Medical Board conducted in October 1972 found that the 
veteran was medically unfit for further military service due 
to functional urinary incontinence and enuresis; status post 
fracture of the right base of the first metacarpal with no 
residual disability; and status post laceration of the right 
second metacarpophalangeal joint with no intra-articular 
injury.

In a November 1984 letter from the Highline Community 
Hospital, it was noted that the veteran was undergoing 
classes, to include biofeedback for hypertension.  

Reports of treatment at the Providence General Medical Center 
are of record.  

Ronald G. Early, M.D., reported on his examination of the 
veteran in April 1992.  It was noted that he fell on his 
right knee while at work.  It was also noted that the veteran 
had a car accident in service, for which he had little 
memory.  On examination, the veteran appeared to be in no 
acute distress, and there was no evidence of a though 
disorder.  The diagnoses were somatoform pain disorder, 
provisional; and malingering disorder, provisional.  Dr. 
Early again reported on his examination of the veteran in 
April 1993.  He concluded that the veteran's condition had 
deteriorated.  The diagnoses were somatoform pain disorder, 
provisional; dysthymia; and personality disorder, not 
otherwise specified.  

In an April 1995 treatment note, it was indicated that the 
veteran was distrustful and quick to anger.  As a result, he 
was difficult to interview.  

In April 1995, the veteran underwent a psychological 
evaluation conducted by Lee Gustafson, Ph.D.  The veteran 
reported a serious head injury while he was in service in 
1970 or 1971.  He indicated that he had been hospitalized for 
three or four months.  Subsequent to service, he reported 
serious problems with anger on numerous occasions.  After a 
mental status interview, the examiner noted, by the veteran's 
self report, the veteran had experienced repeated rage 
reactions, poor modulation of angry feelings, and poor 
frustration tolerance since his traumatic head injury in the 
early 1970's.  These difficulties had repeatedly resulted in 
loss of employment and disruption of his interpersonal 
relationships.  The problems with emotional dysfunction were, 
most likely, the sequale of the head injury and had an 
organic basis.  His tendency toward pressured speech, 
digression and more than normal emotional fluctuations as 
well as a history of bipolar disorder in his mother suggested 
the possibility of a psychiatric diagnosis of cyclothymic 
disorder.  It was not clear if these symptoms were related to 
his traumatic head injury or were a separate psychiatric 
condition and coexist with his organic impairment.  

The veteran's condition was reviewed for Social Security 
Administration (SSA) purposes in May 1995.  It was concluded 
the veteran had an organic mental disorder, an affective 
disorder, and a substance abuse disorder.   

Of record is a report of hospitalization at a VA facility 
beginning in June 1995.  He stated that he was actively 
seeking SSA disability and a service-connected pension for a 
motor vehicle accident in 1972.  Ward presentation was 
significant for broad displays of shallow affect, rejection 
sensitivity, emotional lability, marked circumstantiality of 
speech, and themes of entitlement.  He was evaluated with 
neuropsychiatric testing.  Findings were within normal limits 
with the exception of a marked deficit in verbal memory 
approximately two standard deviations below the mean for his 
age group.  The deficit was consistent with his report of 
amnesia lasting for many months after his initial head trauma 
in 1971.  He was treated with medication, and, when he was 
discharged later in June 1995, the diagnoses included 
cognitive disorder, secondary to concussive head injury; 
marijuana abuse; and cluster B personality disorder with 
histrionic and antisocial traits.  

A report of psychological testing performed in a VA medical 
center in June 1995 indicated that the veteran had signs of 
verbal information processing deficits, both in terms of 
attention and concentration and verbal learning and memory.  
This finding was consistent with his self report of 
difficulty in remembering events.  

He was again hospitalized in a VA facility in July 1995.  At 
that time, he reported a history of traumatic brain injury in 
a motor vehicle accident while overseas in the early 1970's.  
He indicated that there was loss of consciousness and 
amnesia, and that he had been treated overseas prior to being 
medevaced to a stateside hospital.  Currently, he reported 
substantial personality and behavior changes, with severe 
mood swings and problems with anger control.  He also 
indicted that he had weekly headaches, along with impulsity 
and intermediate suicidal ideation.  He also reported stress 
based on family problems.  He was treated with medication 
during the hospital.  A computerized axial tomography (CAT) 
scan showed a questionable small right external capsule 
injury versus infarction versus a dilated perivascular space.  
Otherwise, the CAT scan was considered within normal limits.  
The diagnoses upon discharge from the hospital in August 1995 
were a mental disorder, not otherwise specified (cyclothymia 
versus personality change due to traumatic brain injury, 
combined type, labile, disinterested, aggressive); cannabis 
dependence; anxiety disorder, not otherwise specified; and 
traumatic brain injury in the early 1970's with loss of 
consciousness and amnesia.  

Reports of followup treatment at VA facilities are also of 
record.  

The VA examined the veteran for compensation purposes in 
August 1995.  At that time, he reported that he had sustained 
a head injury in service when he was in an automobile 
accident in 1972.  He gave this history in a rambling 
monotone, and was not specific in his information.  On 
examination, he reported visual problems when he had 
headaches, but could not ascertain how often the headaches 
occurred.  The assessment included history of memory 
deficits, reportedly secondary to concussion in about 1992 
(sic).  

Received in January 1997 were letters from former employers, 
indicating that the veteran was a good worker.  

The veteran presented testimony at a formal hearing before a 
VA hearing officer in March 1997.  He provided the following 
testimony regarding the automobile accident in Germany in 
1972:  

. . . I got in a car with three other guys and we 
headed over the hill to see another soldier that 
was in the hospital.  And we got ran off the road 
by a German car, the car flipped upside down it was 
a Volkswagen, a blue Volkswagen.  The car skidded 
on the side of the road upside down.  I seen the 
grass on the front of the windshield and then we 
hit real hard against the telephone pole and I got 
throwed from the car, hitting my --- right 
underneath my bellybutton crushing a tube to my 
bladder and making my bladder sink.  And hitting my 
head on the way out and causing whatever is ---

He stated that he was thrown out of the car through the back 
side window; that it was a small widow but his whole body fit 
through it.  He testified that he was sent to a hospital 
because he had been knocked unconscious and had amnesia.  He 
testified that he "lied on my exam and my entry exam, my 
basic training, my AIT, overseas I lied."  He stated that he 
lied to get out of service.  He further testified that he was 
told that if he said all his injuries were prior to service, 
that he would be processed out of service and could be 
discharged.  He testified that he had had no head injury 
prior to service and that had had no bladder problems before 
the automobile accident during service.

In a supplemental statement of the case dated in August 1997, 
the hearing officer conceded the fact that the veteran had 
been involved in a motor vehicle accident while he was on 
active duty but noted that the record did not show that there 
was any head injury or loss of consciousness in that accident 
and that the veteran's credibility was questionable in light 
of his admitted history of telling lies and the 
inconsistencies between his testimony and the documented 
facts.

Also of record are letters from the veteran's mother and ex-
wife, to the effect that the veteran called them while he was 
in service, informing them that he had been in an automobile 
accident, sustaining an injury to his head.  The veteran also 
obtained and submitted into the record copies of additional 
service medical records showing that he was hospitalized in 
Germany during May 1972 for enuresis.  No mention of head 
injury was noted in these additional service medical records 
and the enuresis was noted to have existed piror to service.

Attempts by the veteran to secure information from German 
authorities with regard to the automobile accident did not 
produce any additional information.

Analysis

Compensation will be paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service, during a period of war."  38 U.S.C.A. 
§ 1110.

Section 5107(a) of title 38, U.S. Code, provides in pertinent 
part: "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [ 5107(a)]."  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  For a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is "`plausible'" is required.  See 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

The first element of a well-grounded claim, evidence of 
current disability, is met as the record contains diagnoses 
of mental disorders, i.e., emotional dysfunction and organic 
mental disorder, as well as cognitive disorder, thought to be 
related to head injury.

The second element of a well-grounded claim, evidence of in-
service injury is met by the assertions made by the veteran 
that he sustained a head injury as a result of an automobile 
accident during service.

The medical opinions of record which tend to link current 
emotional and cognitive problems with the head injury during 
service as reported by the veteran are sufficient to satisfy 
the third element of a well grounded claim.

Accordingly, the veteran's claim of service connection for 
residuals of head injury is well grounded.

In determining that the veteran's claim is well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  An expressed recognition of the 
difficulties of remembering specific dates or events that 
happened long ago would also be pertinent.  Although 
credibility is often determined by the demeanor of a witness, 
a document may also be credible evidence.  The Court in 
Savage v. Gober, 10 Vet. App. 488 (1997), noted that in a 
merits context the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity.

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  Savage at 495-98.

The veteran has contended that he was involved in an 
automobile accident in service, which caused head trauma and 
ultimately resulted in the post service symptomatology.  In 
support of this contention, the veteran has submitted letters 
from his mother and his ex-wife, indicating that the veteran 
called them during service, indicating that he had been 
involved in an accident and suffered a head injury.  The RO 
has conceded that the veteran was injured in an automobile 
accident, but has questioned the veteran's credibility as to 
the nature and severity of any head injury sustained as a 
result of the automobile accident.

What the Board must determine is (1) whether the record 
contains evidence that the head injury which the veteran 
reports that he sustained during his military service 
resulted in a chronic disability in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition, or (2) if the no chronic 
condition manifested itself during service, whether there is 
a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Chronicity.  The Board finds that medical evidence is 
required to show that any head injury the veteran sustained 
during service resulted in a chronic condition.  The 
contemporaneous clinical evidence does not document a head 
injury during military service, and that evidence, including 
in the extensive evaluations provided the veteran prior to 
his release from service, revealed no indication of any 
residuals of head trauma.  The veteran's statements and 
testimony as to the nature and severity of the head injury he 
sustained during service are not found to be credible in view 
of the fact that the veteran testified that he lied on 
numerous occasions during his military service and the fact 
that orthopedic and repeated neurologic examinations shortly 
before his release from service revealed no indication of any 
residuals of head trauma.  

In concluding that any head injury the veteran may have 
sustained during service did not result in chronic 
disability, the Board has noted that in recent years treating 
physicians have concluded that the veteran's current 
symptomatology is the result of trauma sustained in an 
accident in service.  However, it is apparent that these 
conclusions were based on the history reported by the veteran 
and not on a review of the contemporaneous medical evidence 
which, as noted, does not demonstrate that the veteran 
sustained any head trauma at that time.  It is well to recall 
that "[e]vidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, as in this case, does not constitute 
. . . 'competent medical evidence'" and, therefore, is not 
of probative value as to the issue of service connection.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

Continuity of Symptomatology.  Even though the evidence in 
this case fails to show that the head injury which the 
veteran reported he experienced during service was a chronic 
condition, the Court observed in Savage that a VA claimant 
may still obtain the benefit of 38 C.F.R. § 3.303(b) (that 
is, providing a substitute way of showing in-service 
incurrence and medical nexus for purposes of well grounding a 
claim) if continuity of symptomatology is demonstrated.  The 
Court has pointed out that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology.  See 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case 
the veteran has testified that he lied on numerous occasions 
during his military service.  The hearing officer questioned 
his credibility and the Board concurs with the conclusion of 
the hearing officer regarding this matter.  Thus, the 
veteran's statements, standing alone, cannot establish 
continuity of symptomatology.  The record reflects that 
pertinent complaints and findings were not documented in 
clinical records until almost 20 years after the veteran's 
release from service.  It was more than 20 years before a 
medical professional suggested the possibility that the 
veteran's emotional problems might be due to a head injury.  
Accordingly, the Board finds that continuity of 
symptomatology has not been established.

Accordingly, the Board concludes that the preponderance of 
the evidence shows that any head injury the veteran may have 
sustained as a result of an automobile accident in service 
did not resulted in any chronic disability.  Likewise, the 
Board concludes that the preponderance of the evidence shows 
that any post service emotional or cognitive problems are not 
the result of any incident of service.  Accordingly, service 
connection for residuals of a head injury, to include a 
mental disorder, is not appropriate.  


ORDER

Service connection for residuals of a head injury, to include 
a mental disorder, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

